MEMORANDUM **
We find no abuse of discretion. The immigration judge (IJ) found that Wu’s story of her involvement in the conspiracy was not credible and found that the government agent’s story was credible. The government agent testified that Wu had a supervisory role in a scheme whereby illegal aliens were forced to work as prostitutes until their smuggling fees were paid. We have no doubt that the IJ acted well within his discretion when he determined that the crime for which Wu had been convicted was “particularly serious.” In re Q-T-M-T, 211. & N. Dec. 639 (BIA 1996).
The BIA did not violate Wu’s rights under the Fifth Amendment by streamlin*722ing her appeal. Carriche v. Ashcroft, 335 F.3d 1009 (9th Cir.2003).
The petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.